Citation Nr: 0719209	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code (Montgomery GI Bill), beyond the 
delimiting date of September 24, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel
INTRODUCTION

The veteran had active service from December 1989 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, denying the veteran's claim for an extension of her 
period of eligibility for receiving educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code.  In February 2006, the veteran testified before 
the undersigned Veterans Law Judge at the RO (i.e. a Travel 
Board hearing) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran served on active duty from December 1989 to 
September 1994; her basic delimiting period for receipt of 
Chapter 30 educational benefits expired on September 24, 
2004.

2.  It is not shown by medical evidence that a physical or 
mental disability prevented the veteran from initiating or 
completing an educational program during her basic Chapter 30 
delimiting period.


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond the delimiting date of 
September 24, 2004, have not been met.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  It does not appear, however, 
that the VCAA is applicable to claims such as the one decided 
herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the United States Court of Appeals for Veterans 
Claims held that the duties mandated by the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the 
statute at issue in this matter is not found in Chapter 51, 
but, rather, in Chapter 30.  

Nevertheless, in a letter dated in March 2005, prior to the 
initial adjudication of her claim, the veteran was informed 
of the information necessary to substantiate her claim, 
including information regarding the disability she was 
claiming, the jobs she had held, and information from doctors 
who had treated her during the period she was disabled.  She 
was also informed of the information she needed to provide to 
VA, to enable VA to obtain relevant evidence, and she was 
provided a copy of an Extension of Delimiting Date 
Questionnaire to complete and return.  All identified 
evidence has been obtained.  As such, the Board finds the 
duties to notify and assist the veteran, regardless of the 
applicability of 38 U.S.C.A. §§ 5103, 5103A, 5107 and 38 
C.F.R. § 3.159, have been met.  Proceeding to an adjudication 
of the merits of this claim does not, therefore, prejudice 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In general, a veteran who is eligible under the Montgomery GI 
Bill (MGIB) is entitled to 36 months of educational 
assistance, which must be used within 10 years of discharge 
from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 
21.7050(a).  In this case, the veteran was discharged from 
active duty in September 1994, and her 10 year period of 
eligibility expired September 24, 2004.  In March 2005, the 
veteran filed a claim for MGIB educational assistance, and 
requested an extension of the delimiting date.  She contends 
that she was unable to pursue a program of education during 
the original delimiting period, due to a combination of 
physical and mental disabilities, in particular, depression, 
PTSD, carpal tunnel syndrome, hypothyroidism, and migraines.  
She states that these conditions were present throughout the 
delimiting period.  

The veteran timely applied for an extension of her delimiting 
date in March 2005, less than one year after her period of 
eligibility ended.  38 C.F.R. §§ 21.1032(c)(1), 21.7051(a).  
An extended period of eligibility may be granted when it is 
determined that the veteran was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from the veteran's 
willful misconduct.  It must be clearly established by 
medical evidence that such a program of education was 
medically infeasible.  38 C.F.R. § 21.7051(a)(2).  

The veteran contends that she suffered from psychiatric 
conditions during this period caused by a number of stressful 
situations which had occurred in service, including the death 
of an infant son.  After service, she states that she was in 
an abusive marriage from 1999 to 2001.  In addition, she was 
raising four children during this period, and every bit of 
her energy was expended in this endeavor.  She asserts that a 
hypothyroid condition, which was untreated throughout the 
period, rendered her chronically fatigued and exhausted, and 
unable to participate in any activities beyond those 
essential for the survival of herself and her children.  Her 
psychiatric condition, carpal tunnel syndrome, and migraines 
also contributed to her inability to pursue a program of 
education.

However, unfortunately, she has been unable to provide 
medical evidence showing that a program of education would 
have been infeasible during this period.  Most of the medical 
evidence submitted in connection with her claim consists of 
evidence dated in 2004 and 2005, largely after the delimiting 
period had ended.  What relevant medical evidence there is 
shows that in October 1999 a VA blood test disclosed abnormal 
thyroid function tests, and the veteran was advised that she 
might benefit from medication, and she was told to see her 
primary care provider.  However, she did not follow-up on 
this recommendation through VA.  She states that she saw an 
endocrinologist, who stated that thyroid medication was not a 
good idea.  

In June 2002, a private doctor referred her for a blood test 
which again disclosed abnormal thyroid function.  No records 
as to any subsequent treatment or prior symptoms were 
provided, and the veteran said, in her June 2005 notice of 
disagreement, that she was unable to obtain records which she 
believes would show erratic blood test results.  She also 
submitted the report of electrodiagnostic studies conducted 
in October 2002, which showed a diagnosis of carpal tunnel 
syndrome, but, again, the medical evidence of the symptoms 
prompting the evaluation, or following the diagnosis, have 
not been provided.  Finally, there is medical evidence during 
the relevant time period, dated from February 2004 to June 
2004, showing the veteran's treatment for abscesses of the 
groin and axilla.  

In October 2004, the veteran began receiving VA treatment for 
several conditions, including a hypothyroid condition.  In 
December 2004, a mental health evaluation was conducted, 
which disclosed numerous symptoms of depression, which 
appeared to be independent of her thyroid condition.  She 
also reported a history of trauma and described symptoms of 
PTSD.  

In April 2005, the veteran's VA psychiatrist wrote that her 
diagnosis was PTSD and major depression, severe, which 
started soon after her son died in 1989 while she was in boot 
camp.  He said that she coped with the depression herself 
until December 2004.  He said that her disability had 
prevented her from training or going to school from January 
1990 to January 2005.  However, this opinion does not address 
this assessment, in light of the fact that she was able to 
successfully complete her military duties, including 
training, from January 1990 until her discharge in September 
1994.  This evidence, in effect contradicting what the doctor 
stated was the result of her psychiatric condition for at 
least that period of time, further reduces the probative 
value of an opinion already dubious, due to its being based 
solely on history and its lack of explanation.  The veteran 
was also employed from September 1996 to May 1997, and from 
November 1997 to February 2005, according to a compensation 
claim received in 2005. 

Although the veteran testified regarding her impairment 
during the delimiting period, there is still no medical 
evidence clearly establishing medical infeasibility during 
this period; her own statements are insufficient, in light of 
the regulation specifically requiring clear medical evidence.  
In this regard, the VA psychiatrist's conclusory opinion in 
April 2005 does not add anything to her own contentions.  See 
LeShore v. Brown, 8 Vet.App. 406, 409 (1995) (medical 
evidence which is simply information recorded by the examiner 
"unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical 
evidence'"); see also Duenas v. Principi, 18 Vet. App. 512, 
517 (2004) ("Because some evidence of an in-service event, 
injury, or disease is required in order to substantiate a 
claim for service connection and because a postservice 
medical examination could not provide evidence of such past 
events, a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease.").  

Although the Board is sympathetic to the veteran's difficult 
situation, the paucity of available medical evidence during 
the pertinent time period prevents the Board from concluding 
that medical evidence clearly shows she was prevented from 
attending school on the basis that it was medically 
infeasible.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  





	(CONTINUED ON NEXT PAGE)




ORDER

The claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, beyond September 24, 2004, is denied.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


